UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


FRANKLIN MCKENZIE,

                                        Plaintiff,                       17 Civ. 4899 (PAE)
                        -v-
                                                                             ORDER
 CITY OF NEW YORK, et al.,

                                        Defendants.


PAUL A. ENGELMAYER, District Judge:

       For the reasons stated on the record at the case management conference held Wednesday,

November 20, 2019, the parties are hereby directed as follows:

   •   Defendant’s motion for summary judgment on plaintiff’s Monell claims is due by December
       4, 2019;
   •   Plaintiff’s brief in opposition is due by December 18, 2019;
   •   Defendant’s reply brief is due by December 30, 2019;
   •   The parties’ joint pretrial order, along with any opening motions in limine, are due by
       January 13, 2020. Counsel are directed to the Court’s individual rules regarding the
       associated pretrial submissions due on this date;
   •   Any opposition briefs to the motions in limine are due by January 24, 2020.

   A final pretrial conference is set for April 6, 2020 at 10 a.m. A jury trial is set for April 13,

2020. The parties are directed to keep their schedules open for the entire week.

       SO ORDERED.



                                                         PaJA.�
                                                      __________________________________
                                                            PAUL A. ENGELMAYER
                                                            United States District Judge
Dated: November 21, 2019
       New York, New York
